            Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOSE TURCIOS, D.D.S.                                                                  PLAINTIFF

v.                                   No. 4:17CV00773 JLH

TABITHA CARTER; BRANDON EGGERTH;
JARED MCCAULEY; BRIAN DUNGER;
MICHAEL LUNDY; ANDREA M. CARTER;
DECEMBER SMITH; and SARA MELTON                                                   DEFENDANTS

                                    OPINION AND ORDER

       This is a malicious prosecution case. The plaintiff, Jose Turcios, is a dentist. On March 4,

2015, he provided dental treatment for December Smith, a female who was then fifteen years of age.

Afterward, Smith told her grandmother, Myrtle Clifton, and later her mother, Sara Melton, that

Turcios abused her sexually. On March 9, 2015, Smith’s mother reported those allegations to the

police. Tabitha Carter1 and Michael Lundy are officers of the Little Rock Police Department who

participated in the investigation.2 Tabitha Carter was the lead investigator on this case. Lundy’s

wife is a former employee of Turcios. Lundy provided Tabitha Carter with names of persons who

could give information about Turcios. Based on interviews with Smith, Melton and Clifton, as well

as another woman, Valerie Robertson, who voiced a similar complaint about Turcios, Tabitha Carter

swore on affidavit for Turcios’s arrest on March 12, 2015, and a judge issued the arrest warrant.

Document #47-1.




       1
           She was then known as Tabitha McCrillis.
       2
         Turcios has now conceded his claims against Brandon Eggerth, Brian Dunger and Jared
McCauley. Document #67 at 1, n.1. His claims against those three defendants are dismissed with
prejudice based on that concession.
           Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 2 of 8



       After he was arrested, Turcios’s dental license was suspended for a few weeks until he

reached an agreement with the Arkansas State Board of Dental Examiners for reinstatement of his

license on the condition that another person be present whenever he was with a patient.3

       Turcios was charged with second degree sexual assault in Pulaski County Circuit Court. The

case was tried in April of 2016. A jury acquitted Turcios. Document #67-45.

       Andrea Carter is an investigator with the Crimes Against Children Division of the Arkansas

State Police. She investigated Smith’s allegations against Turcios and prepared a report finding

Smith’s allegations to be true. Document #39-1. Turcios received notice of Andrea Carter’s

conclusion, appealed, and was given an administrative hearing to contest her finding that he had

committed child maltreatment. That hearing was conducted after the criminal trial. By a

preponderance of the evidence, the hearing officer found that Turcios sexually abused Smith and

ordered his name to be placed on the Arkansas Child Maltreatment Central Registry. Document #39-

11. Turcios was given notice of his right to appeal that decision to the circuit court. Document #39-

12. He did not appeal the administrative decision to circuit court. Document #69 at ¶45.4

       Turcios’s complaint consists of three counts alleging three claims for relief under 42 U.S.C.

§ 1983. Count I—his first and primary claim—is for malicious prosecution. In Count II he alleges

a claim for civil conspiracy. In that claim, Turcios alleges that the defendants entered into a

conspiracy the gist of which was to prosecute him maliciously. Document #3, ¶99. In Count III he

alleges that the defendants violated his substantive due process rights. In that claim, Turcios alleges


       3
        The order suspending him was entered on March 17, 2015. The order lifting the suspension
was entered on April 23, 2015. Document #67-43.
       4
       Melton and Smith also filed a civil case against Turcios. That case is pending in the Pulaski
County Circuit Court. Documents #26-1 and #26-2.

                                                  2
          Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 3 of 8



that he has a property interest in his dental license and that the Arkansas State Board of Dental

Examiners suspended his license as a result of the allegations against him. He further alleges that

he has a constitutionally protected liberty interest in his personal reputation and good name. All of

the defendants have filed motions for summary judgment. For reasons that will be explained, those

motions are granted.

       In a long line of cases, the Eighth Circuit has held that allegations of malicious prosecution

do not state a claim upon which relief can be granted under 42 U.S.C. § 1983. Kurtz v. City of

Shrewsbury, 245 F.3d 753, 758 (8th Cir. 2001); Technical Ordnance, Inc. v. United States, 244 F.3d

641, 650 (8th Cir. 2001); Pace v. City of Des Moines, 201 F.3d 1050, 1055 (8th Cir. 2000); Gordon

v. Hansen, 168 F.3d 1109, 1114 (8th Cir. 1999); Sanders v. Sears Roebuck & Co., 984 F.2d 972, 977

(8th Cir. 1993); Gunderson v. Schlueter, 904 F.2d 407, 409 (8th Cir. 1990). Those cases have not

been overruled and have been followed as recently as 2014. Bates v. Hadden, 576 Fed. Appx. 636,

639 (8th Cir. 2014) (per curiam).

       The Eighth Circuit has observed, though, that malicious prosecution allegations might state

a § 1983 claim if the claim alleges some provision of the Constitution or federal law was violated.

Gunderson, 904 F.2d at 409 (“[M]alicious prosecution can form the basis of a § 1983 suit only if

defendant’s conduct also infringes some provision of the Constitution or federal law”). In his

malicious prosecution count in his complaint, Turcios says the defendants deprived him of rights,

privileges and immunities secured by the Fourth and Fourteenth Amendments. Document #3 at ¶91.

       The Eighth Circuit has never held that malicious prosecution violates the Fourth Amendment

or the Fourteenth Amendment’s due process clause. See Technical Ordnance, 244 F.3d at 651

(explaining that law was not clearly established because the Eighth Circuit has never held that a


                                                 3
          Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 4 of 8



malicious prosecution claim violated the Fourth Amendment). In 2012, the Eighth Circuit expressly

did not decide whether “malicious prosecution is a constitutional violation at all.” Harrington v. City

of Council Bluffs, Iowa, 678 F.3d 676, 679 (2012).

       The Harrington court did note, however, that a substantive due process violation might occur

where law enforcement officers go beyond mere prosecution without probable cause. Id. at 680. A

line of Eighth Circuit cases holds that a person may make a substantive due process claim against

law enforcement officers for reckless investigation or fabricating evidence in order to falsely

formulate a pretense of probable cause. Id.; Amrine v. Brooks, 522 F.3d 823 (8th Cir. 2008);

Clemmons v. Armontrout, 477 F.3d 962 (8th Cir. 2007); Moran v. Clarke, 296 F.3d 638 (8th Cir.

2002) (en banc); Wilson v. Lawrence Cnty., Mo., 260 F.3d 946 (8th Cir. 2001). Although labeled as

a claim for malicious prosecution, the allegations against Carter and Lundy in Count I of Turcios’s

complaint could be construed to assert a claim for reckless investigation under this line of cases. In

Amrine, the court explained that the substantive due process claim for a reckless investigation was

first recognized in Wilson, where a mentally-impaired twenty-year-old had been coerced into

confessing to a murder. Amrine, 522 F.3d at 834. Similarly, in Amrine the court explained that in

Moran:

       [A] police officer brought a § 1983 case against police officials in the St. Louis
       Board of Police Commissioners after being acquitted of beating a man during a
       mistaken arrest. He charged that other officers had intentionally set up an innocent
       man, and he produced evidence of “questionable procedures, of pressures placed on
       officers to incriminate a specific person or corroborate the department’s official line,
       of a hasty condemnation of [himself] and of improper consideration of his race” in
       addition to proof that the defendants had “purposely ignored” exculpatory evidence.
       [Moran, 296 F.3d] at 648. [The Eighth Circuit] held that Moran could establish a due
       process violation if a jury were to find his evidence credible.




                                                  4
          Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 5 of 8



Id. Again, in Amrine the court explained that in Clemmons the actions of the investigating officers

were not intentional or reckless, so they did not give rise to a substantive due process violation. Id.

at 834-35. Finally, in Amrine, the court explained:

       Amrine has produced no evidence suggesting that Brooks and Hemeyer attempted
       to coerce or threaten him as the officers did to the Wilson plaintiff. There is also no
       evidence that the investigators purposely ignored evidence suggesting that Amrine
       was innocent, as occurred in Wilson and Moran. Neither was there any indication of
       systemic pressure to implicate Amrine in the face of evidence to the contrary as in
       Moran. The facts alleged by Amrine were closely resemble those in Clemmons, for
       Brooks and Hemeyer similarly failed in his case to follow through on investigating
       other leads. . . . Construed with all reasonable inferences in favor of Amrine, their
       early focus on him and their conduct of the investigation still do not rise above
       negligence.

Id. at 835. These cases were decided under the standard of substantive due process which requires

proof that “shocks the conscience.” Wilson, 260 F.3d at 956 (citing County of Sacramento v. Lewis,

523 U.S. 833, 846, 118 S. Ct. 1708, 1716, 140 L. Ed. 2d 1043 (1998)). This standard is intended to

reach “only the most egregious official conduct.” County of Sacramento, 523 U.S. at 846, 118 S.

Ct. at 1716. See also McNees v. Mountain Home, Ark., 993 F.3d 1359, 1361 (8th Cir. 1993) (holding

that malicious prosecution claim was not cognizable under § 1983, and no constitutional violation

occurred because defendants’ actions were not so outrageous as to amount to a substantive due

process claim).

       Here, Turcios has subjected the investigation of these officers and the credibility of the

witnesses against him to a withering critique. Nonetheless, his evidence against the officers proves

nothing more than negligence or gross negligence. He has presented no evidence that any

investigating officer prompted Smith, Melton, or anyone else to make false allegations against him.

He has presented no evidence that any officer coerced any witness to testify against him. His



                                                  5
           Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 6 of 8



evidence points to gaps in the investigation and information that the officers should have pursued

but not to intentional or reckless misconduct by the officers. The conduct of the investigating

officers does not meet the “shock the conscience” standard.

       Turcios alleges and argues that the arrest warrant was not based on probable cause, but he

does so only as an element of his malicious prosecution claim; he does not allege or argue his arrest

as an independent claim. See Document #3 at 15-17 and Document #68 at 5-39. Cf. Technical

Ordnance, 244 F.3d at 647-51; Pace, 201 F.3d at 1054-57. Assuming, however, that he intends to

allege a § 1983 claim against Tabitha Carter and Lundy based on an arrest without probable cause,

summary judgment still must be granted on that claim. Tabitha Carter5 prepared an affidavit that

accurately reported what she had been told by Smith, Melton, Clifton, and Robertson. She submitted

that affidavit to a judge, who found that the affidavit established probable cause. Any arresting

officer was entitled to rely on that finding by the judge unless the affidavit was so lacking in indicia

of probable cause as to render belief in the legitimacy of the warrant entirely unreasonable. United

States v. Leon, 468 U.S. 897, 923, 104 S. Ct. 3405, 3421, 82 L. Ed. 2d 677 (1984). Turcios argues

that the good faith exception of Leon does not apply because Tabitha Carter made material

misrepresentations or omissions in the affidavit. He does not identify any misrepresentations in the

affidavit, nor does he show that she intentionally omitted any material information. Assuming that

Turcios alleges as a separate tort that he was arrested without probable cause, the defendants are

entitled to summary judgment on that claim.



       5
          It does not appear from the record that Lundy participated in drafting the affidavit. Turcios
was arrested at the Little Rock Athletic Club. Lundy was working at the club when other officers
made the arrest. Turcios contends that Lundy called Tabitha Carter and told her that Turcios was
at the club, which he characterizes as continued participation in the conspiracy.

                                                   6
          Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 7 of 8



       Turcios’s claim of civil conspiracy, as alleged in Count II of his complaint, is predicated

upon his claim of malicious prosecution. Document #3 at ¶99. Although Turcios alleged in

paragraph 97 of his complaint that the defendants conspired to deprive him of equal protection of

the laws based on his race or ethnicity, he has presented no evidence in support of that allegation,

nor has he argued the point in his brief. Thus, without the alleged malicious prosecution, he has no

claim for civil conspiracy. Because the allegations of malicious prosecution fail as a matter of law,

the allegations of civil conspiracy likewise fail as a matter of law.

       Turcios alleges in Count III of his complaint that his substantive due process rights were

violated when the Arkansas State Board of Dental Examiners suspended his license. No defendant

participated in the decision to suspend Turcios’s license, nor does Turcios contend that any

defendant communicated with the Board in an effort to persuade the Board to suspend his license.

Rather, he says that the Board suspended his license based on a news article reporting his arrest.

Document #67 at ¶153. Thus, in effect, Turcios claims that his license was suspended as a

consequence of the malicious prosecution, which is to say that the suspension of his license forms

an alleged element of damages for the alleged malicious prosecution, not a separate claim for relief.

Since the malicious prosecution claim fails as a matter of law, so does his claim for damages,

including the suspension of his dental license.

       Turcios also alleges in Count III that he had a constitutionally protected liberty interest in his

personal reputation and good name as it relates to his profession of dentistry. Document #3 at ¶108.

An interest in reputation, alone, however, is not liberty or property protected by the due process

clause of the Fourteenth Amendment. In re Kemp, 894 F.3d 900, 909 (8th Cir. 2018). The Eighth

Circuit has explained injuries similar to those alleged by Turcios are protected against by state tort


                                                   7
          Case 4:17-cv-00773-JLH Document 90 Filed 01/22/19 Page 8 of 8



law, not by the due process clause of the Fourteenth Amendment. Wade v. Goodwin, 843 F.2d 1150,

1152 (8th Cir. 1988). In some circumstances, employment is a protectible property interest, but

where the defendant is not the employer, however, no such claim can be made. Id. at 1152-53.

       Summary judgment will be granted on all of Turcios’s claims under federal law.

       It is not clear from Turcios’s complaint whether he has alleged state-law claims for malicious

prosecution and civil conspiracy. Although his complaint alleges three counts under 42 U.S.C.

§ 1983 with no separate statement of corresponding state-law claims, he invokes this Court’s

jurisdiction in part based on 28 U.S.C. § 1367, which provides for supplemental jurisdiction over

state-law claims (Document #3 at ¶1), and when he addresses the elements of a malicious

prosecution claim in his brief, he cites Stokes v. S. States Coop., Inc., 651 F.3d 911, 916 (8th Cir.

2011), which is a diversity case based on Arkansas law. Document #68 at 4-5. Assuming, without

deciding, that Turcios’s complaint alleges state-law claims, this Court declines to exercise

supplemental jurisdiction over them.

       IT IS SO ORDERED this 22nd day of January, 2019.




                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
